Title: From George Washington to Nathaniel Shaw, 31 July 1780
From: Washington, George
To: Shaw, Nathaniel


					
						Sir
						Head Quarters Robinsons House 31st July 1780
					
					In the present situation of Affairs, it is indispensably necessary that we should have the most instantaneous advices of the movements of the Enemy at Rhode Island. For this purpose, I have posted relays of Dragoons at every 15 Miles distance between New London and the Head Quarters of the Army. This taking as many as we can conveniently spare, I shall be exceedingly obliged to you to hire as many trusty Men with their Horses as will continue the Chain from New London to Tower Hill, posting three at every 15 Miles, with orders to ride by night or by day whenever dispatches arrive at their quarters. I will be answerable for their pay while in service, which will be as long as the British Fleet and Army continue at or off Rhode Island. should you not be able to accomplish this Business, you will inform the Officer, the Bearer of this, who must in that case carry the Dragoons the whole way through, however inconvenient it may be. I shall also be obliged to you to have a constant look out kept upon the sound, and if the Fleet appear standing from the Eastward towards New York, to give me instant intelligence of it by the Chain of Expresses. I am with great Respect Sir Yr most obt Servt
					
						Go: Washington
					
				